Citation Nr: 1414723	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  09-33 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Cherry, Counsel




INTRODUCTION

The Veteran served on active duty from December 1943 to January 1946.  The Veteran died in June 1992.  L.T. was the Veteran's surviving spouse, and she died in June 2006.  The appellant reports that she is L.T.'s daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDINGS OF FACT

1.  L.T. died in June 2006.

2.  The appellant filed her claim for accrued benefits in December 2007, which was more than one year after the date of the death of L.T.


CONCLUSION OF LAW

The claim of entitlement to accrued benefits is denied by operation of law.  
38 U.S.C.A. § 5121 (West 2002 & Supp. 2013); 38 C.F.R. §  3.1000 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

The VCAA is generally applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment but not yet final as of that date.  However, for reasons expressed immediately below, the Board finds that the VCAA is not applicable.  See Holliday v. Principi, 14 Vet. App. 280, 
282-83 (2001) (the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim).

The facts regarding this appeal are not in dispute.  In Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), the United States Court of Appeals for Veterans Claims (the Court) held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  The Board finds that such is the case as to the issue here on appeal.  Application of pertinent provisions of the law and regulations will determine the outcome.  In particular, the outcome of the accrued-benefits claim hinges on the application of the law to evidence that is already in the file.  

No amount of additional evidentiary development would change the outcome of this case; therefore no VCAA notice is necessary.  See also Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable "because the law as mandated by statute, and not the evidence, is dispositive of the claim"); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  

Governing law and regulations

A claim for accrued benefits must be filed within one year after the date of the person receiving VA benefits.  If the person receiving VA benefits is the Veteran's surviving spouse or remarried surviving spouse, accrued benefits are only payable to the Veteran's children.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2013);38 C.F.R. §  3.1000 (2013).

Analysis

L.T., who was the Veteran's surviving spouse and was receiving an aid and attendance allowance, died in June 2006.  The appellant, who reports that she is L.T.'s daughter, filed a claim for accrued benefits in December 2007, which was over a year after L.T.'s death.  The appellant does not dispute that she filed the claim in December 2007 as the RO claims.  See September 2009 VA Form 9; September 2008 Notice of disagreement.  Rather, the appellant argues the following: (1) she was never informed that she had to file her claim within one year of the death of her mother; (2) she was the sole caregiver of her mother two years prior to her death and was emotionally devastated after her death; and (3) she is disabled herself and her disability deterred her from getting the paperwork together to file the claim for accrued benefits.  Therefore, there is no factual dispute that the appellant filed her claim for accrued benefits over one year after the death of the Veteran's surviving spouse, L.T.  Since she did not file her claim within a year, the claim for accrued benefits must be denied as a matter of law.  

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court held that in a case where the law is dispositive of the claim, it should be denied because of lack of legal entitlement under the law.  Accordingly, for the reasons discussed above the appellant is not entitled to accrued benefits.

As an aside, the Board notes that only children of a veteran can receive accrued benefits.  The Veteran and his surviving spouse got married in 1977 at which the appellant's mother was nearly 58 years old.  The appellant has identified herself as the daughter of the surviving spouse and not the daughter of the Veteran.  The Board, however, will not deny the claim on the grounds that the appellant is not the daughter of the Veteran because the evidence does not currently establish that fact and because the RO did not undertake any development to determine whether the appellant has standing as the Veteran's daughter to claim entitlement to accrued benefits.


ORDER

Entitlement to accrued benefits is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


